In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00356-CR

TERRY LYNN TERLAJE, Appellant             §   On Appeal from the 372nd District Court

                                          §   of Tarrant County (1203080D)

V.                                        §   February 11, 2021

                                          §   Memorandum Opinion by Justice Wallach

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect a plea of

“Not True” to the petition to adjudicate. It is ordered that the judgment of the trial

court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach